DeAkmond, C.
This is a suit in ejectment. Plaintiff *550claims, under a sheriff’s deed to one Price, Ms grantor. Tliis deed is based on a sale on special execution. The deed refers to the judgment as one declared to be a Men upon the property sold, but does not specify how or when the lien attached. The judgment introduced in evidence-by plaintiff recites that the real estate in controversy was attached March 13,1874. On the other hand, defendants claim under a sheriff’s deed to defendant, Pumphrey, and a warranty deed from him to his co-defendant. This Pumphrey sheriff’s deed described the real estate as in township two (2%). Twenty-two is the right township. The execution at the sale under which Pumphrey bought was-levied on March 30, 1874. The lien of the general judgment, upon which this execution issued, had expired before the issuance of the execution. Both judgments were against the same person, one ©lark. The special judgment was rendered December, 1874, and the sale under it was in April, 1875. The sale at which Pumphrey bought was in April, 1874.
Defendants admit that if the attachment proceedings were regular, .plaintiff has the superior title, since in the one case the attachment was levied March 13, 1874, and in the other execution, issued upon a general judgment after the Men created by law had terminated, was levied March 30, 1874. Their contention now is that there was no affidavit for attachment, and, therefore, the special judgment is void, and Price acquired nothing. Whether there was, in fact, such affidavit, we cannot-learn from the record in this case. . Neither party showed, or offered to show, that an affidavit was, or was not, made. The circuit court of Ozark county, which rendered the special judgment, is, and was, a court of competent jurisdiction, and the validity of its judgments cannot be-questioned in this way.
The judgment should be affirmed.
All concur.